—Proceeding pursuant to Executive Law § 298 to enforce an order of the Commissioner of the New York State Division of Human Rights, dated June 1, 1998, which, after a hearing, found that the respondent had unlawfully discriminated against the complainant based upon his age and awarded the complainant the principal sums of $49,356, less the normal and usual withholding for federal, state, and local taxes, and $3,000.
Adjudged that the petition is granted, the determination is confirmed, and the respondent is directed to pay to the complainant the principal sums of $49,356, less the normal and usual withholding for federal, state, and local taxes, and $3,000, plus interest on both sums payable from June 1, 1998.
The determination of the Commissioner of the New York State Division of Human Rights (hereinafter the Commissioner) is supported by substantial evidence (see Executive *435Law § 296 [1] [a]; Ferrante v American Lung Assn., 90 NY2d 623, 629). The respondent is therefore directed to pay to the complainant the principal sums of $49,356, less the normal and usual withholding for federal, state, and local taxes, and $3,000, plus interest on both sums payable from June 1, 1998, the date of the Commissioner’s determination (see Matter of State Div. of Human Rights v Muia, 176 AD2d 1142; Matter of State Div. of Human Rights v Gissha White Plains Corp., 107 AD2d 750). Prudenti, P.J., Smith, Friedmann and Adams, JJ., concur.